NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 26, 2020 *
                                Decided March 26, 2020

                                         Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

No. 19-2515

LISA WILLIAMS,                                    Petition for Review of an Order of the
     Petitioner,                                  Railroad Retirement Board.

      v.                                          No. 18-AP-0004.

UNITED STATES RAILROAD
RETIREMENT BOARD,
     Respondent.

                                       ORDER

       Lisa Williams, the daughter of a deceased railroad employee, petitions this court
to review the Railroad Retirement Board’s denial of her application for a survivor
annuity. Because the Board’s decision is supported by substantial evidence, we affirm.

       In July 2016, more than 30 years after her mother’s death, Williams applied for a
child’s survivor annuity under the Railroad Retirement Act of 1974. See 45 U.S.C.

      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-2515                                                                          Page 2

§ 231a(d)(1)(iii). Under the Act, a child of a deceased railroad employee is entitled to a
survivor annuity if the employee, at the time of his or her death, had completed
120 months of railroad service and had a current connection with the railroad industry.
Id. § 231a(d)(1); 20 C.F.R. § 216.71(a). Williams’s mother was credited, however, with
only 107 months’ service. A hearing officer denied Williams’s application for a survivor
annuity because her mother did not have the required 120 months of railroad service, as
reflected by compensation records from her mother’s railroad employer.

       Williams appealed to the Railroad Retirement Board, disputing the accuracy of
the 107-month calculation (based on unspecified system errors) and arguing that her
mother was denied the opportunity to reach 120 months of service (based on what
Williams characterizes as discrimination, wrongful termination, and unspecified
debilitating illness). The Board adopted and upheld the hearing officer’s decision that
Williams’s mother lacked the requisite length of railroad service. As for Williams’s
wrongful-termination contention, the Board added that it was outside the Act’s
purview. And the Board determined any dispute over the accuracy of her mother’s
compensation and service records—or any request to amend those records based on
wrongful termination or discrimination—was untimely because requests to correct
compensation records must be made within four years of the Board receiving the
records. See 45 U.S.C. § 231h; 20 C.F.R. § 211.16.

        On appeal, Williams concedes that her mother did not complete 120 months of
qualifying railroad service, but she maintains that the railroad employer prevented her
mother from meeting that threshold when it wrongfully terminated and otherwise
discriminated against her based on her race and illness. We have jurisdiction over this
appeal under 45 U.S.C. § 231g and § 355(f) and will overturn the Board’s decision only if
it is unsupported by substantial evidence or has no reasonable basis in the law.
See Duncan v. U.S. R.R. Ret. Bd., 787 F.3d 400, 406 (7th Cir. 2015); Weyerhaeuser Co. v. U.S.
R.R. Ret. Bd., 503 F.3d 596, 601 (7th Cir. 2007).

       Williams’s appeal is doomed because the Act’s text does not allow an exception
to the 120-month service requirement. See 45 U.S.C. § 231a(d) (survivor annuity is
available only to “survivors of a deceased employee who will have completed ten years
of service”). And here substantial evidence supports the Board’s determination that
Williams’s mother did not accumulate the necessary length of service. Compensation
records provided by her railroad employer to the Board show that Williams’s mother
had 107 qualifying service months. Williams no longer disputes the records’ accuracy,
and regardless, the records became conclusive four years after the railroad employer
No. 19-2515                                                                       Page 3

provided them to the Board. See 45 U.S.C. § 231h; 20 C.F.R. § 211.16. Williams urges us
to consider the reasons why her mother did not reach 120 service months, but such an
inquiry is beyond the scope of the Act, which authorizes the Board to determine only
whether a railroad employee qualifies for an annuity under the Act. See 45 U.S.C. § 231f;
Herzog Transit Servs., Inc. v. U.S. R.R. Ret. Bd., 624 F.3d 467, 471–72 (7th Cir. 2010)
(purpose of the Act is to provide a system of annuity for qualifying railroad employees
and the Board’s role is to administer the Act and adjudicate claims for benefits). Here,
substantial evidence supports the Board’s determination that Williams’s mother did not
meet the Act’s requirements, and no error of law undermines that decision.

                                                                             AFFIRMED